Title: To James Madison from John Armstrong, 12 November 1804
From: Armstrong, John
To: Madison, James


(No. 3.)
Dear Sir,Paris 12th. Nov. 1804
I arrived in this city on the 29th. ulto, and found here M[e]ssrs Livingston and Munroe; the one, on the point of setting out for Italy; the other, about to prosecute his journey to Spain. On an intimation from Mr Livingston of my arrival, I had an immediate interview with Mr Talleyrand, and, in a day or two, received from him a notice, that “the next diplomatic audience had been assigned for my reception.” When this audience will be given, is somewhat uncertain. The monthly arrangement which has hitherto obtained, would defer it until the 26th, but I think it probable, that it may be somewhat precipitated by the approaching coronation.
Mr. Livingston’s dispatches will acquaint you with the fate of his late applications, the one, for a modification of the Convention; the other, for the admission of American Consuls into French colonies. It is much to be regretted that he failed in the last, and the more so, that the objection should have arisen with the Emperor himself. Had it been that of a Minister, it might have been got over, but coming from him, there is little hope that any new application will be more successful; for it is among the characteristics of this extraordinary man, that he rarely, if ever, changes his opinions.
With regard to the first, if it be true that this Government is willing to give such a construction to the convention, as will secure to its operation, all the latitude we contend for, nothing can be lost, and much of both time and money saved to the Claimants, by leaving things where they are. At present, the American Commissioners have got through their part of the business, and the French Bureaus are not far behind them. The decision of two or three cases, which have been submitted to the Emperor, will bring us to the drawing of the bills, which cannot I think be delayed beyond the 1st of December.
A question may probably arise between the Commissioners and myself, concerning the duration of their authority; and from my present views, I shall be disposed to terminate their functions with the 21st. of October. The reasons which now influence, and may hereafter decide, my judgment, are the following:
1st., That they have already fulfilled all the objects of their appointment under Articles 7. 8. & 10.
2d. That Article 6, which seems to have given them additional duties, having been predicated on a state of things which did not exist (no account having been liquidated before the date of the Treaty) has been a dead letter, and considered as such, by both the American Commissioners, and the French Bureaus.

3d. That having under Articles 7 & 8 certified as well their admissions as their rejections, with their reasons for both, the provisions of Article 6, going to the same object, were altogether unnecessary.
And 4th. That Mr Livingston and Mr Marbois having settled the construction of the Treaty with regard to the sufficiency of the Voucher on which bills were to be drawn, and having determined, that according to the true meaning of that instrument the Mandat of this Government formed a sufficient Voucher, their longer continuance for the purpose of giving certificates, was at once useless and burdensome.
Your letter of the 6th of September, enclosing a copy of one of the 27. October 1803 to Mr Livingston, has just been received. Many holders of the St Domingo bills, or their Agents are now here, & press their claims with a good deal of industry. From them I learn, that a Commission has been created for the purpose of scrutinizing the bills, and distinguishing if possible, between the fraudulent and the honest; the only effect of which has been, to depress the character and diminish the value of the whole. The Commission is now regarded, rather as an expedient for delay, than a measure of safety. I am Sir with the highest respect Your most obedient and very humble Servant
John Armstrong.
